[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 331 
This is the third time this case has been before the court. The first time it was decided that in order for a married woman to charge her separate estate with a debt not contracted for the benefit of her estate, it was necessary that there should be evidence of an intention thus to charge it, and that a note or other obligation was not sufficient evidence. (18 N.Y., 265.) On the next trial it was found that the defendant did intend to charge her separate estate, and this court held that when the obligation was in writing, such *Page 333 
intention must be expressed in the instrument creating the obligation. (22 N.Y., 450.) Upon the last trial it was sought to take the case out of the rule by evidence tending to show that the property was purchased by the husband as the agent of the defendant, and for her benefit and the benefit of her separate estate.
The consideration of the note in suit was the purchase by the husband, in 1852, of twenty-one cows at twenty-six dollars and fifty cents a head, and in 1853 of twelve cows at twenty-nine dollars a head. For the first purchase the husband gave his individual note, payable in the fall, when a new joint and several note was given by him and the defendant, and for the last purchase the husband gave his individual note, and several months thereafter he and the defendant gave their joint and several note for the amount of the last note and of the note for the first purchase. It is found by the judge that the defendant signed the note as the surety of her husband, and that none of the consideration for which said notes were given went to enhance the separate estate of the defendant, nor did any part thereof go to her own benefit, and he refused to find that the husband purchased the property as agent of the defendant. There is evidence sufficient to support each of these findings, the rule being that if there is any evidence justifying a finding, this court will not disturb it, and the rule is also well settled that this court will not consider the evidence for the purpose of reversing a judgment entered on a trial by a single judge or referee, and that the court will imply findings warranted by the evidence to sustain the judgment.
It is claimed, however, that there are other findings, which so impair the force of those referred to as to justify a reversal of the judgment. These are that the defendant owned three and the husband two farms; that all the farms were managed by the husband; that the cows were purchased to be used on said several farms, including the farms of defendant; that the cows were sold upon the agreement that the defendant was to give her note, and upon representations of the defendant's *Page 334 
ability; that they were used indiscriminately upon all the farms, including those of the defendant; that those first purchased were kept upon one of defendant's farms until spring; that they were purchased on the credit of defendant and of her estate, and that she intended to charge her separate estate for the amount.
From the findings and the evidence it must be assumed that the husband managed the farms, including those of his wife, for his own benefit, and both findings and evidence establish that the property became by the purchase his property. The circumstance that the cows were at times used upon the farms of the defendant, and changed about between these and the farms of the husband, is entirely consistent, not only with, but tends to corroborate, the position that the husband managed the farms on his own and not on his wife's account, and the fact that the property was purchased on his wife's credit and that of her estate, is consistent with her being a surety. The plaintiff sold the property, doubtless, upon the credit of the defendant, and of her estate, but this might be equally true, whether she was principal or surety, and the same might be said in respect to any other person proposed as surety.
Neither of the facts found upon request are inconsistent with the express finding that she signed as surety for her husband, and that the purchase was not for the benefit of her separate estate. The fact that she intended to charge her separate estate was not evidenced by being expressed in the writing. This was the precise point decided when the case was last before the court. (22 N.Y., supra.) The point that the refusal to find, as requested, that if the consideration was in any degree for the benefit of the separate estate of the defendant, the debt is a charge upon her estate was error, is answered by the express, affirmative finding that "none of the consideration" of said notes "went to enhance the separate estate" of the defendant, "nor did any part thereof go to her own benefit," without considering whether the abstract proposition, as stated in the request, as a question of law, is correct or *Page 335 
not. It is impossible to distinguish the case in its legal aspects from what it was when last before this court, and the decision then made must stand as the law of the case. It is resadjudicata between these parties. In the case of The ManhattanB. and M. Company v. Thompson (58 N.Y., 80), in delivering the opinion of the court, I intimated a regret that the rule had not been established differently, so that, since married women are allowed by statute to take, hold, manage and dispose of property as fully and completely as if they were unmarried, the signing of a note or other obligation should be deemed sufficient evidence of an intention to charge their separate estates, and further reflection and examination have confirmed the impression then expressed, but I then thought that the rule had been too long established as the law of the State to justify this court in overruling it, and I am still of that opinion. It is better to adhere to a rule of doubtful propriety, which has been deliberately settled for a long series of years and repeatedly reiterated by all the courts of the State, than, by overturning it, to weaken the authority of judicial decisions, and render the law fluctuating and uncertain.
The two decisions referred to were made by this court when it was composed of judges of eminent ability and learning, and there are now differences of opinion among judges and lawyers upon the subject, and there is every reason for referring the question to the legislative power, to determine definitely what rule shall finally prevail.
It is proper to add that the learned counsel for the appellant is mistaken in supposing that the dissenting judges in 58 New York (supra) intended by their votes to overrule the decision of Yale v. Dederer (22 N.Y., supra). They voted to sustain the action in that case within that decision.
All the members of the court concurred in the impropriety of overruling the decision.
The judgment must be affirmed.
All concur.
Judgment affirmed. *Page 336